Citation Nr: 0216050
Decision Date: 11/08/02	Archive Date: 02/07/03

DOCKET NO. 91-13 851A              DATE NOV 08, 2002

On appeal from the Department of Veterans Affairs Regional Office
in San Diego, California

THE ISSUES

1. Entitlement to an effective date earlier than May 16, 1994 for
a total disability rating based on individual unemployability due
to service-connected disabilities (TDIU).

2. Entitlement to an increased evaluation for partial ankylosis,
left ankle with post operative osteomyelitis, left ankle and foot,
status post graft, currently evaluated a combined 40 percent
disabling.

REPRESENTATION

Veteran represented by: Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. Higgs, Counsel

INTRODUCTION

The veteran performed active service from March 1968 to August
1970. This matter first came to the Board of Veterans' Appeals
(Board) from a February 1990 decision from the San Francisco
Regional Office (RO) of the Department of Veterans Affairs (VA)
which denied entitlement to TDIU. The Board remanded the claim in
September 1993 for additional development of the evidence. This
matter also arises from a November 1992 RO decision that continued
a 20 percent rating for left ankle limitation of motion and a 10
percent rating for osteomyelitis.

In February 1995, the RO granted service connection for decreased
sensation of the right groin, secondary to nerve dissection, rated
10 percent from February 25, 1991, and degenerative changes of the
left hip, rated noncompensable. The RO assigned a 20 percent
evaluation for postoperative osteomyelitis of the left ankle and
foot, status post grafting, effective April 24, 1992. The combined
rating was 40 percent from May 1, 1990, and 50 percent from
February 25, 1991.

The veteran testified at a RO hearing in San Diego in November
1995. The hearing officer in June 1996 assigned a 10 percent rating
for degenerative changes of the left hip, effective November 2,
1994, and granted service connection for degenerative changes of
the left knee, rated 10 percent from May 16, 1994, degenerative
changes of the lumbar spine, rated 10 percent from November 2,
1994, and dysthymic disorder, rated 30 percent from February 25,
1991. The combined rating was 40 percent from May 1, 1990, 60
percent from February 25, 1991, and 70 percent from May 16, 1994.
The hearing officer determined that the veteran was eligible for
TDIU and granted the benefit from May 15, 1995, the first date that
medical evidence was available showing that osteomyelitis was again
active and, as stated by the veteran at the hearing, the date he
stopped looking for work. He was

2 -

clearly notified by letter in July 1996 from the San Diego RO that
TDIU was granted. He expressed disagreement with the effective date
and initiated an appeal.

By decision in November 1999, the Board granted an earlier
effective date of May 16, 1994 for the veteran's award of TDIU and
denied a disability rating in excess of 40 percent for his service-
connected partial ankylosis of the left ankle with post operative
osteomyelitis of the left ankle and foot, status post graft.
Thereafter, in April 2000, the Board denied the veteran's motion
for reconsideration of the foregoing appellate decision. Then,
following his appeal to the U.S. Court of Appeals for Veterans
Claims (the Court), and appellee's unopposed motion for remand, the
Court issued an Order in April 2001 vacating that part of the
Board's November 1999 decision (as set forth on the title page
above) for lack of consideration of the Veterans Claims Assistance
Act of 2000 (VCAA), Pub. L No. 106-475, 114 Stat. 2096 (2000)
(codified at 38 U.S.C. 5102, 5103, 5103A, 5107) (West Supp. 2001)).
The decision below ensues as a result.

FINDINGS OF FACT

1. VA rating decision in March 1986 shows that the veteran was
service connected for post-operative osteomyelitis, left ankle and
foot, status post graft, rated 20 percent from April 1, 1983, 100
percent from October 16, 1984 (Paragraph 30), 20 percent from May
1, 1985 and 10 percent from May 1, 1990; partial ankylosis, left
ankle rated 20 percent disabling from April 21, 1976; hammer toes,
left foot rated 10 percent disabling from April 21, 1976; and
malaria rated noncompensable from April 21, 1976; the combined
evaluation was 40 percent from May 1, 1985.

2. The veteran worked at Raley's from June 1979 and suffered an on-
the-job left foot injury on December 8, 1986.

3. He filed an informal claim for TDIU on March 13, 1989, claiming
that he had not been able to work since August 7, 1988; a formal
claim was received on June 16, 1989, claiming that December 6,
1986, was the date he last worked full time.

3 -

4. At the time of his claim, the veteran was service connected for
post-operative osteomyelitis of the left ankle and foot, status
post graft, evaluated 100 percent disabling (Par. 30) from December
17, 1986; 20 percent from July 1, 1987; 100 percent (Par. 30) from
March 1, 1988; 20 percent from June 1, 1988; and 10 percent from
May 1, 1990; partial ankylosis of the left ankle, rated 20 percent
from April 21, 1976; hammertoes of the left foot, rated 10 percent
disabling from April 21, 1976; and malaria rated noncompensable
from April 21, 1976. The combined temporary rating was 100 percent
from December 17, 1986 (Par. 30); 40 percent from July 1, 1987; 100
percent from March 1, 1988 (Par. 30); and 40 percent from July 1,
1988; the schedular requirements for a grant of TDIU were not met.

5. In January 1991, the Social Security Administration (SSA)
determined that the veteran was disabled during the period from
December 8, 1986 to August 24, 1990.

6. In November 1991, the veteran was awarded worker's compensation
benefits based on a finding that his on-the-job injury caused 33.5
percent permanent disability after apportionment; the rest of the
permanent orthopedic disability was attributed to pre-existing
osteomyelitis.

7. In June 1996, a RO hearing officer granted TDIU, effective May
15, 1995, the first date medical evidence was available showing
that osteomyelitis was again active and, by the veteran's
testimony, the date that he stopped looking for work.

8. Based on the RO hearing officer's grant of service connection
for dysthymic disorder, rated 30 percent from February 25, 1991,
and degenerative changes of the left knee, rated 10 percent from
May 16, 1994, the veteran's service-connected disabilities combined
for a 60 percent on February 25, 1991; his service-connected
disabilities stem from a common etiology, thereby meeting the
schedular criteria for TDIU on February 25, 1991.

9. Prior to February 25, 1991, the effective date of entitlement to
TDIU based n part on the service-connected left ankle and foot
disability, the evidence does not

4 -

reasonably raise an exceptional or unusual disability picture to
render impractical application of the regular schedular standards
to the claim for increased rating.

10. The rating for the service-connected post operative
osteomyelitis of the left ankle and foot, status post graft, is
combined with the rating for partial ankylosis of the left ankle
for a 40 percent combined rating and is subject to the amputation
rule.

11. The evidence of record does not show constitutional symptoms
due to osteomyelitis.

CONCLUSIONS OF LAW

1. The effective date of a total disability rating for compensation
on the basis of individual unemployability due to service-connected
disabilities is February 25, 1991, the date the veteran's service-
connected disabilities met the regulatory criteria. 38 U.S.C.A.
5110 (West 1991).

2. The criteria for a combined disability rating in excess of 40
percent for left ankle and foot disability are not met. 38 U.S.C.A. 
1155, 5107 (West 1991 & Supp.); (2001); 38 C.F.R. 3.321(b)(1), 4.1,
4.2, 4.7, 4.10, 4.68, Diagnostic Codes 5000, 5270, 5271 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law has undergone significant change during the pendency of
this appeal with enactment of the Veterans Claims Assistance Act of
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified
at 38 U.S.C. 5102, 5103, 5103A, 5107) (West Supp. 2001)). VA has
recently issued final regulations to implement the se statutory
changes. See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be
codified as amended at 38 C.F.R. 3.102, 3.156(a), 3.159 and
3.326(a)).

5 -

These new provisions redefine the obligations of VA with respect to
the duty to assist and include an enhanced duty to notify a
claimant as to the information and evidence necessary to
substantiate a claim for VA benefits. This change in law is
applicable to all claims filed on or after the date of enactment of
the VCAA, or filed before the date of enactment and not yet final
as of that date. See Karnas v. Derwinski, 1 Vet. App. 308 (1991).
In this case, the Board finds that VA's duties to the veteran under
VCAA have been fulfilled.

First, VA has a duty to notify the veteran of any information and
evidence needed to substantiate and complete a claim. 38 U.S.C.
5102 and 5103. The Board concludes that the discussions in
correspondence regarding the issues in this case were sufficient to
notify the veteran of the information and evidence needed, to
include discussions in the February 1990 rating decision denying
TDIU, and the corresponding April 1990 statement of the case; the
November 1992 rating decision continuing a 20 percent rating for
limitation of motion of the left ankle and a 13 percent rating for
osteomyelitis; multiple supplemental statements of the case
addressing the issues of entitlement to an earlier effective date
for the grant of TDIU, and entitlement to an increased evaluation
for partial ankylosis, left ankle with post operative
osteomyelitis, left ankle and foot, status post graft, evaluated as
a combined 40 percent disabling; the Boards' September 1993 remand
on the issue of entitlement to TDIU; multiple letters from the RO
to the veteran; and the Board's now-vacated November 1999 decision
in this case. These documents advised the veteran repeatedly of the
criteria for the benefits sought and the basis for denying his
claims. His repeated submission of evidence from physicians make
clear that he had actual notice of the type of evidence that would
substantiate his claims and the evidence required to substantiate
his claims. He has prevailed on the majority of his claims over
time by submitting the proper types of evidence.

However, with respect to the two claims on appeal, the
opportunities to substantiate the claims are quite limited. The
claim for an earlier effective date for TDIU has been heavily
developed and all the evidence that could possibly substantiate art
earlier effective date has been obtained, from private medical
records to worker's compensation medical reports to VA treatment
reports to SSA decisions and

6 -

medical evidence supporting same. The veteran has submitted
multiple opinions from private physicians as to when he became
fully disabled, demonstrating actual notice as to the critical fact
in this case, specifically the date upon which his service-
connected disabilities rendered him unemployable, and the evidence
needed to substantiate his claims, namely medical opinions as to
his level of disability.

As to the claim for a rating in excess of 40 percent for partial
ankylosis, left ankle with post operative osteomyelitis, left ankle
and foot, status post graft, currently rated a combined 40 percent
disabling, the claim is subject to the amputation rule, unless the
veteran can show constitutional symptoms for his left leg
disability, as discussed in the analysis portion of this decision.
See 38 C.F.R. 4.71a, Diagnostic Code 5000; Smallwood v. Brown, 10
Vet. App. 93 (1997). The veteran is clearly on notice as to this
fact, as demonstrated by his contentions in December 1992
correspondence that his osteomyelitis has been productive of
constitutional symptoms. His testimony at RO hearings and the
numerous discussions at these hearings as to what was needed to
substantiate his claims and the roles that VA and the veteran would
play in obtaining the evidence further demonstrate that he had
actual notice of the evidence needed to substantiate his claims and
how it might be obtained. See Quartuccio v. Principi, 16 Vet. App.
183 (2002). The veteran his also contended that because he has
osteomyelitis extending into the ankle a rating of 100 percent
should be assigned notwithstanding the amputation rule; the Board
addresses this contention below. This is a point of legal
interpretation rather than a matter requiring substantiation
through additional evidence.

Second, VA has a duty to assist the veteran in obtaining evidence
necessary to substantiate the claims. 38 U.S.C. 5103A. The RO has
conducted extensive and diligent development in this case, and has
obtained the veteran's service medical records, and all identified
private, VA, SSA, and workers' compensation records pertaining to
his claim. The RO has contacted the veteran by letters and asked
him to identify all medical providers who treated him for the
disabilities at issue, and the veteran has been cooperative in
providing the RO with such information so the RO could obtain the
identified records, and has also submitted private medical evidence
on his own. This has resulted in a very complete record upon which
to decide the

7 -

issues on appeal. This is not a case where further medical
examination or new medical records would have a reasonable
possibility of substantiating the claims on appeal, since the
interpretation of determinative law and regulations pertaining to
an earlier effective date and the amputation rule, and findings as
to whether the veteran has constitutional symptoms of
osteomyelitis, do not turn on incremental increases in the degree
of disability over time. In addition, the veteran was informed by
April 2002 letter that he had the opportunity to submit additional
argument or evidence in support of his claim within 90 days of the
letter, but he has not chosen to do so.

The record shows that the RO has complied with all remand
instructions. See Stegall v. West, 11 Vet. App. 268 (1998).
Moreover, the Board concludes that the multiple medical opinions
obtained by the RO, in conjunction with the other information of
record, provides sufficient competent medical evidence to decide
the claim. As noted below, the record provides a highly detailed
and thorough picture as to the veteran's level of disability during
the pendency of his claims.

As VA has fulfilled the duty to assist, and because the change in
law has no material effect on adjudication of his claims, the Board
finds that it can consider the merits of this appeal without
prejudice to the veteran. Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the circumstances of this case, therefore, a remand would
serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540,
546 (1991) (strict adherence to requirements in law does not
dictate an unquestioning, blind adherence in the face of
overwhelming evidence in support of the result in a particular
case; such adherence would result in unnecessarily imposing
additional burdens on VA with no benefit flowing to the veteran);
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would
only result in unnecessarily imposing additional burdens on VA with
no benefit flowing to the veteran are to be avoided). VA has
satisfied its duties to notify and to assist the veteran in this
case. Further development and expenditure of limited VA resources
is not warranted.

8 -

1. Earlier effective date for TDIU

Based on an RO hearing officer's decision, the RO granted TDIU by
rating decision in June 1996. After notification of the grant of
TDIU benefits effective May 15, 1995, the veteran expressed
disagreement with the effective date assigned and initiated an
appeal. He wrote that he believed he met the criteria under 38
C.F.R. 4.16(a) as of May 16, 1994, or in the alternative, as early
as April 16, 1991. He attached a duplicate copy of a letter
previously submitted from his employer, Raley's, dated April 16,
1991, stating the veteran had been employed by Raley's since June
19, 1979. The employer wrote that the veteran was not working at
that time due to a physical problem that might or might not be job
related.

The veteran has also claimed other dates that should be the
effective date for TDIU, including December 8, 1986, July 31, 1988,
August 7, 1988, and March 13, 1989; however, he most recently
contended in February 1998 that the effective date should be March
13, 1989. The veteran, through his representative, in November
1998, contended that the effective date should be June 16, 1989.

On March 13, 1989, the veteran submitted VA Form 21-4138 with
medical evidence in support of his claim for increased rating of
his service-connected left leg disability and extension of
Paragraph 30 benefits. Also, he wrote:

CLAIM FOR TOTAL DISABILITY EVALUATION DUE TO UNEMPLOYABILITY:

Please consider this as a claim for a total disability evaluation
based on unemployability due to the severity of my left leg
condition. I have not been able to work since August 7, 1988, and
expect to be terminated from my job soon due to that disability.

The medical evidence submitted in support of the claim for
increased rating of the veteran's service-connected left leg
disability and at the time of the informal claim

9 -

for TDIU was an evaluation report dated January 25, 1989, prepared
by R. Murphy, M.D., for the veteran's attorney in connection with
a claim for worker's compensation benefits.

Also submitted into evidence was a March 3, 1989 letter from R.
Watson, M.D., who noted that he had followed the veteran since
surgery on March 3, 1988. Due to difficulty in healing, the veteran
was prevented from undertaking any full time employment prior to
June 8, 1988. Dr. Watson noted that he continued to follow the
veteran and that the left foot osteomyelitis was in remission. Dr.
Watson had examined the veteran in February 1989 and did not feel
that he could return to his prior duties and was awaiting
evaluation and possible vocational rehabilitation

The RO replied to the veteran by letter dated May 23, 1989,
notifying him that if he wished to file for a total evaluation
based on unemployability, to complete and return VA Form 21-8940
when his job ended. A completed VA Form 21-8940, Veteran's
Application for Increased Compensation Based on Unemployability was
received on June 16, 1989. According to the information provided by
the veteran, his service-connected disability of osteomyelitis
prevented him from following any substantially gainful occupation
from December 6, 1986, the date he last worked full time and the
date he became too disabled to work.

The veteran submitted a statement in October 1989 that he had
worked four hours a day from June 8 to July 31, 1988. He had no
training since that time and was not enrolled in a vocational
rehabilitation program. He was hospitalized in October 1989 at the
Reno VA Medical Center for intravenous antibiotic therapy for
cellulitis of the left foot. With his October 1989 statement, the
veteran included a statement from Dr. Watson, dated in August 1989.

Entitlement to TDIU was denied by rating decision on February 1,
1990. The RO notified the veteran by letter dated February 15, 1990
that his claim for TDIU had been reviewed; however, it was
determined that the evidence did not show that his service-
connected disabilities were such that they would prevent any form
of substantially gainful employment. The RO also noted that 38
C.F.R. 3.321(t,) had

10-

been considered. The veteran disagreed with the decision and
initiated an appeal. His representative, contended that the veteran
had become unemployable due to his service-connected disabilities
and had not been able to work since July 31, 1988.

As of February 1990, the veteran was service connected for post-
operative osteomyelitis of the left ankle and foot, status post
graft, rated 20 percent disabling from July 1, 1988, and 10 percent
disabling from May 1, 1990; partial ankylosis of the left ankle,
rated 20 percent disabling from April 21, 1976; hammertoes of the
left foot rated 10 percent disabling from April 21, 1976; and
malaria rated non- compensable from April 21, 1976. The combined
evaluation was 40 percent disabling from July 1, 1988. It was noted
in the April 1990 statement of the case that the combined service-
connected disability rating of 40 percent did not meet the
schedular requirements for consideration of individual
unemployability and that extra-schedular consideration was not
deemed to be warranted in this case.

The evidence of record includes that submitted and secured
pertaining to the veteran's claim for worker's compensation
benefits, SSA disability benefits, and his VA claim. Evidence
received in March 1991 consisting of medical reports for treatment
in 1981, 1982, and 1984, show that in October 1984, his
employability status was noted as totally disabled at that time and
the date for returning to work was June 16, 1985. (These records
are for treatment and employability status more than one year prior
to the March 1989 claim for TDIU and are not probative to the issue
of an effective date earlier than May 16, 1994. See 38 C.F.R. 3.155
(2001).)

P. Fry, M.D., indicated on December 8, 1986 that the veteran was
examined in his office after suffering an injury from a shopping
cart rolling over the side of his foot while he was working as a
retail clerk. Dr. Fry noted that the veteran had been treated by
Dr. Watson for the previous five years due to an old shrapnel
injury :o the left foot. According to the office records, however,
the veteran had not been to the office for eleven months. Dr. Fry
observed that there was X-ray evidence c,f a solid subtalar and
midtalar joint fusion and no evidence of recent fracture. Clinical
findings revealed a healed wound in the lateral aspect of the left
midfoot in the area of the sinus tarsi, no drainage and the skin
was intact throughout. Where the wheel

- 11 -

of the cart struck the foot, the area was warm, had a mild amount
of edema and there was a fair amount of tenderness to palpation.
The diagnosis was contusion, moderately severe, dorsolateral aspect
of the left foot; status post solid subtalar and midtarsal joint
arthrodesis of the left foot; observation low grade osteomyelitis
of the subtalar joint of the left foot. Dr. Fry suggested a
treatment plan and gave the veteran a work excuse for two days.

On May 25, 1988, Dr. Klein reported that the veteran had recovered
from a March 1988 procedure of the free gracilis microvascular
transfer to the unstable area; and osteomyelitic area of his left
ankle and had stable coverage of the area. Dr. Klein described a
treatment plan that included ordering a compression garment for the
leg to help with chronic swelling as he expected the veteran to
return to work as a grocery checker.

A letter from R. Watson, M.D., dated in June 1988 was submitted at
the request of the veteran regarding his appeal of the denial of a
temporary 100 percent disability rating. Dr. Watson wrote that in
updating a letter he had written in October 1987 the veteran was
totally unable to work in his job as a retail clerk since December
8, 1986. Dr. Watson further noted that the veteran had major
reconstructive microvascular surgery on March 3, 1988. Dr. Watson
stated that he could not speak about the veteran's disability after
March 3, 1988, but from December 8, 1986 to March 3, 1988, he was
totally disabled for his work in his job of retail clerk.

By rating decision in July 1988, the veteran's Paragraph 30
convalescence benefits based on immobilization of joint by cast
were extended for the full 6 months allowed under 38 C.F.R.
4.30(b)(1). The RO determined that the veteran was also entitled to
Par. 30 benefits after surgery in March 1988 and allowed a two
month period of convalescence. He was awarded 100 percent from
December 17, 1986 under Par. 30; 20 percent from July 1, 1987; 100
percent from March 1, 1988 under Par. 30; 20 percent from June 1,
1998; and 10 percent from May 1, 1990.

In August 1988, R. Murphy, M.D., noted that the veteran had an on-
the-job injury in December 1986 to the lateral side of his foot.
His condition reportedly worsened

12 -

and he experienced a flare-up. Treatment was continued and he had
therapy three times a week for about a year. There was skin
breakdown over the area and he underwent free flap surgery. The
veteran initially suffered an injury to his left ankle in service.
Post service he had a flare-up in 1983 or 1984 due to stress, and
again a flare-up in 1985 or 1986 during the stress of a divorce. It
was reported that he remained asymptomatic for 18 months prior to
the incident of the grocery cart running over his foot. Dr.
Murphy's medical summary referred to medical records reviewed
including a January 16, 1986 medical note of Dr. Watson indicating
that the veteran returned on follow-up. He had not been seen since
March 1985 and a foot examination appeared benign. There was no
evidence of infection, but significant degenerative changes of the
midtarsal joint were seen on X-ray.

The August 1988 report of Dr. Murphy's examination on July 21,
1988, noted that the veteran was not in any acute distress,
ambulated with a normal gait and used no external equipment. After
examination, the veteran was declared temporarily partially
disabled for an additional three months. It was noted that he had
returned to his retail clerk job. Dr. Murphy believed that
apportionment would be a question in this case as the nonindustrial
complaints played a significant role in the current problem. It was
further noted, however, that recurrent trauma to the area could
cause a significant breakdown and recurrence of the infection.

Dr. Murphy re-evaluated the veteran on October 10, 1988, indicating
that the veteran had returned to work, lasting from June 8 to
August 3, 1988. Measurement of the lower extremities revealed leg
lengths were equal. The veteran was declared temporarily totally
disabled for a three month period. It was noted that, since the
last visit, the veteran had attempted to return to his usual work
but found that he was unable to continue. Dr. Murphy noted that the
area of previous breakdown as noted in the graft had healed, and
found no evidence of any recurrence of his osteomyelitis. Dr.
Murphy felt that the veteran would probably not be able to return
to his usual, customary work as retail clerk and that some form of
vocational rehabilitation would be necessary.

13 -

In the January 1989 evaluation report, Dr. Murphy declared the
veteran's disability status as permanent and stationary as to left
leg disability. The work restrictions were rated at a "Category G
rating, that is, disability resulting in limitation to
semisedentary work." "This contemplates that the individual could
do work approximately one-half time in the sitting position and
approximately one-half time in the standing or walking position
with minimum demands for physical effort, whether standing, walking
or sitting." He did not believe that the veteran could return to
his usual and customary work as retail clerk and suggested that
vocational rehabilitation be started. Dr. Murphy further indicated
that the increase in disability was the result of the industrial
causation of his injury and not due to the previous osteomyelitis.
Dr. Murphy noted that, in the veteran's employment as a grocery
clerk, carts were continually bumping into the lateral side of his
foot. This caused the breakdown of his wound and necessitated the
free flap procedure performed by Dr. Klein. Dr. Murphy also
indicated: "This has resulted to date in excellent skin coverage,
and so far, quiescence of his osteomyelitis."

Dr. Watson's treatment records included a February 1989 report with
an impression that there was satisfactory progress status post
microvascular pedicle transfer to left foot using gracilis graft
from right leg. Further, there was no recurrence of the chronic
osteomyelitis and continued with mild to moderate arthralgia of the
left foot. It was noted that the veteran "continue[d] to be off
work from his normal and regular duties but is continued to be
eligible for vocational rehab with limitations." When seen in May
1989 for follow-up, Dr. Watson noted that he had not seen the
veteran since February 1989. The entry indicated that he reported
that his foot was okay but became swollen when he was "up on it a
lot." It was noted that Dr. Azevedo was working with the veteran on
his problem with claw toes. The impression was that the
microvascular pedicle graft was excellent and the veteran was doing
well except for the swelling, but this was expected.

When seen on August 11, 1989, the veteran complained of increased
pain which Dr. Watson attributed to degenerative joint disease of
the ankle. The graft was serving him well, and there was no deep
infection or flare-up of osteomyelitis. Dr. Watson believed that he
was disabled for his usual, customary occupation, but that he was

14 -

eligible for vocational rehabilitation with limitations. The
treatment records show that a "To Whom It May Concern" letter was
given the veteran as to his application for SSA disability
benefits. In this letter, Dr. Watson wrote that he had indicated
that he would be applying for SSA disability. Dr. Watson wrote that
"he is totally disabled for working at this time.... It is likely
that his symptoms will recur if he tries to ever go back to work
again standing on his feet for any length of time."

An August 1989 evaluation of the left lower extremity from H.
Khasigian, M.D., Diplomate, American Board of Orthopedic Surgeons,
noted that the veteran's disability was permanent, stationary, and
ratable and had been at such a status since February 24, 1989, when
the wounds around the pedicle flap had healed. The veteran was
described as having a disability to Category G resulting in
limitation to semisedentary work. This contemplates that the
veteran could "do work one-half the time in a sitting position, and
one-half the time in a standing or walking position with minimum
demands for physical effort, whether it is standing, walking, or
sitting. Dr. Khasigian found that the onset of the most recent
injury of December 8, 1986, appeared to be causally related to the
industrial injury. However, it was also noted that the veteran's
long term osteomyelitis, degenerative arthritis of the ankle,
metatarsalgia, and clawtoes, all pre-existed the most recent injury
and by themselves would have caused his semisedentary status. The
veteran's arthritis was found to be the natural progression of the
pre-existing condition. Because of the arthritis in his ankle, he
could not stand, walk, or stoop, placing limitations on returning
to work as a stock person.

The veteran was evaluated in September 1989 by E. Prorok, M.D., and
there was no indication of any deep infection or flare-up of
osteomyelitis. The diagnosis was chronic osteomyelitis of the
hindfoot with degenerative joint disease of the foot and ankle.

Other medical records include reports for procedures performed by
Dr. Watson. in 1981 and 1982, 1984, and 1989. The veteran was
admitted in October 1989 to Barton Hospital for antibiotic
treatment of cellulitis of his left foot and a recurrence

- 15 -

of his chronic osteomyelitis problem of the left foot. After two
days he was transferred by ambulance to the VA hospital in Reno.

Records from SSA show that initially the veteran was denied
benefits. A response dated in October 1989 to his request for
reconsideration regarding his SSA disability determination notes
that reports from T. Azevedo, D.P.M., from July 1987 to August
1989, and an August 1989 report from R. Watson, M.D., were
reviewed. The veteran had reported that he had not worked since
December 8, 1986 due to osteomyelitis of his left foot, and he had
filed for reconsideration on June 20, 1989. The SSA letter stated:

Another review of all medical evidence in file indicates that you
do have a history of osteomyelitis of your left foot and some
atrophy in your left calf. Although you do have some discomfort,
evidence indicates that you are still able to move about and use
your legs in a satisfactory manner. There is no evidence that you
need an assistive device for ambulation. Evidence does show that
your condition is currently responding to treatment with no
evidence of active disease at the present time. There is no
evidence of any condition or combination of conditions that would
prevent you from performing your normal activities.

Evidence in file indicates that you have the ability to lift ten
pounds maximum and lift/carry small objects occasionally while
sitting six to eight hours per eight hour workday with only
occasional standing and walking.

We realize that your condition prevents you from doing any of your
past jobs, however, it does not keep you from doing less strenuous
work. Based on your age, education, and past work experience, you
can do other work. Disability cannot be established.

16 -

A comprehensive psychiatric evaluation of the veteran was completed
in January 1990, by D. Davis, M.D., who believed that the
termination of medical benefits in September 1989 caused intense
emotional stress and was a significant contribution to the
exacerbation of his osteomyelitis which required hospitalization at
Barton Hospital and the VAMC in Reno. The veteran reported that,
although he had chronic osteomyelitis, it had been stable. After
the cutoff from medical benefits, there was an acute flare-up. Dr.
Davis noted that "[o]steomyelitis is a condition that can be
adversely impacted upon by emotional stress." Dr. Davis wrote: "I
think the [veteran] is capable of participating in vocational
rehabilitation."

The veteran was evaluated by E. Horowitz, M.D., in August 1990.
After thorough review of the veteran's history and examination, the
work restrictions were that the veteran had a 50 percent work
disability. Dr. Horowitz noted that the veteran would benefit from
being active and having periods of rest, and that he should go back
to an 8-hour workday. It was her opinion that the December 1986
work-related injury to the left ankle exacerbated the pre-existing
disease. She also commented that the problem did not sound like
recurrent osteomyelitis, but more like a cellulitis. It was
recommended that the veteran consider employment other than the job
he performed at the time of the injury.

The veteran was also examined by R. de Felice, M.D., in August
1990, who observed that "although the majority of his problem is
related to his pre-existing osteomyelitis, there has been a turn
for the worse since his injury in December 1986." Subsequent to the
December 1986 trauma, the veteran had had progressive limitation in
his activity. It was noted that Drs. Khasigian and Murphy both
classified the veteran as having a semisedentary disability. Dr. de
Felice observed that he was not at this level prior to December
1986 and there had been a deterioration in his condition since that
time.

In December 1990, T. Azevedo, D.P.M., noted that due to the
degenerative joint disease of the left foot and ankle with fixed
hammertoes two through five, the veteran was unable to stand or
walk without pain for more than one to two hours.

- 17 -

The January 1991 decision of SSA awarding disability benefits shows
that the veteran claimed disability since December 8, 1986, due to
osteomyelitis of the left foot and related impairments. On that
date, he had a painful left mid-foot injury after a shopping cart
rolled over the side of his foot. Cellulitis and a flare-up of the
veteran's osteomyelitis resulted from that injury. The SSA judge
reviewed medical reports and evaluations, hearing testimony, and a
report by a vocational expert. The conclusion was that "[f]rom
December 8, 1986, to August 24, 1990, the frequent exacerbations of
the [veteran's] left foot and ankle impairments and associated pain
precluded him from performing even sedentary unskilled work on any
sustained basis. During that interval, the [veteran] would have had
to miss work to an unacceptable degree. During that time, however,
the [veteran's] impairments slowly improved,so that, as of August
24, 1990, the [veteran] had the residual functional capacity
assumed by the vocational expert as sufficient for the performance
of the jobs identified by the vocational expert at the hearing."
The veteran was awarded disability benefits for the period from
December 8, 1986, to the close of October 1990, the end of the
second calendar month following the month in which the disability
ceased.

The veteran testified at a personal hearing at the RO in Reno in
March 1991 that he had incurred an on-the-job injury and been off
work for some time. He stated lie had made no attempts at
retraining or seeking other employment and claimed that he was
unemployable and that his earning capacity was severely impaired as
a result of the continual interference and frequent
hospitalizations caused by his service-connected disability. He
further contended that the multiple surgical procedures and
continuous medical treatment for many years were all a result of
his service-connected disability.

The RO requested information from the veteran's employer, Raley's,
in April 1991. The reply that same month noted that the veteran had
been employed since June 19, 1979, and was "not working due to a
physical problem that may or may not be job related." "The question
of being job related is being litigated, and until a decision is
reached [the veteran] is still being shown as an inactive
employee."

18 -

Information received from the veteran through his congressman
includes the worker's compensation Findings and Award, granted in
November 1991. The award notes that the veteran's on-the-job injury
caused permanent disability of 33.5 percent after apportionment.
The worker's compensation judge wrote that based on the medical
evidence and, in particular, the evidence from the treating doctor,
"apportionment of permanent disability is found with 70 percent of
the [veteran's] orthopedic permanent disability being attributed to
the pre-existing osteomyelitis."

C. Williams, D.P.M., in January 1992 noted that the veteran had
been under his care since 1987. Dr. Williams wrote that the
condition was stable at that time, but flare- ups did occur and
appeared to be directly related to the amount of stress the veteran
encountered in his life. He was reported hospitalized in April 1992
for treatment of cellulitis of the left lower extremity.

The veteran was afforded a VA medical examination in July 1992 with
regard to his service-connected left lower extremity and complaints
of a right leg condition. The history, as provided by the veteran,
described the disability from incurrence in service to the time of
the examination. It was noted that in 1988 a muscle transplant was
done. Since that surgery, the report indicated that he "has been
markedly improved since this operation, says that about once a
year, it will break down and ulcerate but it heals up fairly
quickly." The objective findings noted a large swollen area on the
lateral aspect of the left foot and ankle joint. There was no
redness, but generalized tenderness and tenderness was described as
deep in the bone area. There was limitation of motion of the left
ankle joint.

Dr. Williams in October 1992 explained the circumstances regarding
the hospitalization of the veteran on April 24, 1992. After talking
to him by telephone, as he described his condition, Dr. Williams
admitted him to Barton Hospital. It was his opinion that the
veteran required antibiotic treatment and was in no condition to
provide adequate transportation to the VAMC in Reno. Dr. Williams
also wrote "no doubt this condition will require future
hospitalization and may need even future surgical intervention to
address the chronic osteomyelitis and infection."

19 -

In December 1992, the veteran, through his representative,
contended that due to the symptomatology and severity of his
service-connected condition, he was unable to perform any
reasonable gainful employment. He stated that the left foot
condition had been chronic requiring considerable outpatient
treatment and hospitalizations over the years. He claimed that his
inability to work was due both to the complications and severity of
the condition itself, and also to the time required for treatment.
He claimed the numerous medical records submitted for review
verified the extreme problems he was having with his left foot and
leg.

The Board remanded the appeal in September 1993 for additional
developments of the evidence. The veteran was afforded a VA
examination in March 1994. The clinical findings noted that both
legs were measured from the greater trochanter of the femur down to
the lateral malleolus and then down to the bottom of the foot and
were found to be consistent and equal on both sides. Range of
motion was 5 degrees position motion of the dorsiflexion of the
left ankle and 20 degrees in plantar flexion. No evidence of
drainage from his foot was found at that time.

In April 1994, the RO assigned a 20 percent rating for
osteomyelitis, effective April 24, 1992, based- on evidence of
active infection. The RO also granted service connection for
decreased sensation of the right groin, secondary to probable nerve
dissection, and assigned a 10 percent rating, effective February
25, 1991. The combined rating was 40 percent from May 1, 1990, and
50 percent from February 25, 1991. The RO deferred a decision as to
entitlement to TDIU.

In response to an RO request for medical records from D. Davis,
M.D., the letter was returned in June 1994 with a note attached
stating there was no record of the veteran. In any event, the
information requested from Dr. Davis, as described above, appears
to have been received in records subsequently obtained from SSA.

Records submitted by the veteran apparently in August 1994 consist
mostly of duplicate copies of evidence contained in the claims
file. Included is an opinion from Dr. de Felice dated in February
1991 that the recurrence of the veteran's

- 20 -

chronic osteomyelitis and his cellulitis was related to the
shopping cart incident. However, it was noted that the veteran's
leg condition was a set up for future problems and that even if
there had not been an on-the-job injury at Raley's, some subsequent
trauma would have caused a very similar problem. "The worsening
disability is the natural course of recurrent episodes of chronic
osteomyelitis, Which has a wearing effect on the joint over time."
He did not feel that the veteran "should be worse off now than
prior to his accident." Also included were work excuses written by
Dr. Watson from December 8, 1986, to October 1, 1987.

The veteran was afforded a VA medical examination in November 1994.
The examiner wrote: "In terms of an opinion of unemployability, it
would be difficult for [the veteran] probably to do any job that
would require prolonged standing, lifting, twisting, or bending. He
also might have a limitation of over 50 lbs. as far as lifting
would be concerned."

By decision in February 1995, the RO granted service connection for
degenerative changes of the left hip, secondary to the left ankle
disability, and assigned it a noncompensable evaluation, effective
November 2, 1994.

In May 1995, G. Boone, M.D., noted that the veteran had an ulcer on
his left ankle in the area where he had had multiple procedures. He
was advised to elevate his left foot for 20 minutes four times a
day. The possibility was mentioned that the condition might require
future hospitalization and surgical intervention.

The veteran testified at a hearing at the San Diego RO on November
29, 1995 that his medical condition had been relatively inactive
but had kicked up again on May 15, 1995. The condition reportedly
became active and was brought under control with antibiotics. He
also testified that his last employer had been Raley's and he
worked there from 1979 until June 1992, when he was released. He
stated that his service-connected disability interfered with his
ability to maintain substantially gainful employment. He had flare-
ups of cellulitis which were secondary to the osteomyelitis. He
described pain and also that he had to elevate his leg throughout
the day. He testified that he had attempted to find work, but was
unsuccessful. He

21 -

had signed up with the California Employment Agency and had been
sent out on interviews, approximately 10 or 15, and stopped going
on interviews in May 1995.

In January 1996, Dr. Boone noted that, while earlier he had stated
that the veteran could work as long as he could elevate his left
leg for 30 minutes every hour, the situation had changed. Dr. Boone
found the veteran now had a chronic ulcer that had defied healing
and required that the leg be elevated on a continuous basis. It was
his opinion that the veteran was "disabled based on his chronic
osteomyelitis and now chronic, large ulcer of his left ankle ... ..
I am of the medical opinion that this disability is permanent." "I
am of the medical opinion that his employment at this point in his
life is medically contraindicated."

In March 1996, R. Zappone, M.D., stated: "It is my opinion that
[the veteran] is permanently totally disabled for psychiatric
reasons. It is my opinion that he is unable to work."

On May 1996 VA medical examination, the veteran had an actively
draining large ulcer of the left foot that required daily care.
Other findings were of osteoarthritic changes. The examiner found
that the left lower extremity disability markedly impaired
ambulation and many of the daily functions of life.

In June 1996, a 10 percent rating was awarded for degenerative
changes of the left hip from November 2, 1994. Service connection
was granted for dysthymic disorder, rated 30 percent from February
25, 1991; degenerative changes of the left knee rated 10 percent
from May 16, 1994; and degenerative changes of the lumbar spine,
rated 10 percent disabling from November 2, 1994. The combined
rating was 40 percent from May 1, 1990, 60 percent from February
25, 1991, and 70 percent from May 16, 1994. With these additional
service-connected conditions, the veteran met the schedular
requirements for consideration of individual unemployability. The
RO hearing officer determined that the veteran was eligible for
individual unemployability. The hearing officer granted TDIU from
May 15, 1995, the date of medical evidence showing that
osteomyelitis was again active, and

22 -

on the veteran's hearing testimony that May 15, 1995 was the date
he stopped looking for work.

The RO hearing officer determined that, prior to that date, there
was no conclusive evidence that the veteran was unable to obtain
and sustain employment. Although SSA found the veteran to be
totally disabled from 1986, it stated that the veteran should be
able to find a job as of August 24, 1990. The hearing officer
further determined that TDIU benefits were not in order from the
date of the claim, June 16, 1989, even though SSA benefits were
being paid during the period from that date until August 24, 1990,
since from June 16, 1989 to August 24, 1990, "the veteran did not
meet the schedular requirements necessary for individual
unemployability and the evidence of record for that timeframe does
not present an employability picture so severe as to warrant
extraschedular consideration."

The veteran disagreed and claimed that he met the criteria as of
May 16, 1994 as he "was suffering of a combination of disabilities
which made my left ankle practically useless." He also claimed that
the evidence showed that he was unemployable as early as April 16,
1991, when his employer stated he was unable to perform his job
duties. He submitted another copy of the April 16, 1991 letter from
the Director of Personnel at Raley's.

The veteran submitted a copy of the January 1996 letter from Dr.
Boone with an addendum added on March 17, 1997, and signed by Dr.
Boone. It states: "The disability start date for the osteomyelitis
was December 8th 1986."

The veteran testified at a hearing at the Los Angeles RO in July
1997 that he lost his job in December 8, 1986 when his service-
connected disability interfered with his employment and many
hospitalizations occurred. He stated that he had been in the
hospital many times since 1989. He testified that for the last two
years, he had had an open wound in his foot. He acknowledged that
he was employed at the time he suffered an on-the-job injury on
December 8, 1986. He had filed for worker's compensation and
believed that this claim confused his claim for service connected
disability benefits. He claimed that it was all related back to his
service-connected

- 23 -

disability, that the grocery cart running over his left foot just
caused another flare-up. He described the manifestations and
medical treatment required. He claimed that the ulcer had been
draining since May 1995. He testified that the antibiotics had
controlled the osteomyelitis, but there was still drainage.

In February 1998, the veteran claimed that the effective date for
TDIU should be March 13, 1989.

In November 1999, the Board issued a decision denying the veteran's
claims. In March 2000, he filed a motion for reconsideration of the
Board decision, with arguments essentially duplicative of
contentions previously of record. The Board denied the motion for
reconsideration in April 2000. In April 2001, the Court vacated the
Board's decision due to a lack of consideration of VCAA.

By April 2002 letter, the RO informed the veteran that he had the
opportunity to submit additional argument or evidence in support of
his claim within 90 days of the letter. He has not yet chosen to do
so.

Law and Regulations

The assignment of effective dates of awards is generally governed
by 38 U.S.C.A. 5110 (West 1991) and 38 C.F.R. 3.400 (2002). Unless
specifically provided otherwise, the effective date of an award
based on an original claim, a claim reopened after final
adjudication, or a claim for increase, of compensation, dependency
and indemnity compensation, or pension, "shall be fixed in
accordance with the facts found, but shall not be earlier than the
date of receipt of application therefor." 38 U.S.C.A. 5110(a) (West
1991).

The implementing regulation clarifies this to mean, except as
otherwise provided, the effective date of an evaluation and award
of pension, compensation or dependency and indemnity compensation
based on an original claim, a claim reopened after final
disallowance, or a claim for increase will be the date of receipt
of the claim or the date entitlement arose, whichever is the later.
38 C.F.R. 3.400.

24 -

The claims for increased disability compensation are subject to the
more specific criteria under 38 U.S.C.A. 5110(b)(2) (West 1991) and
38 C.F.R. 3.400(o)(2) (2002). The law governing the appropriate
effective date for an award of increased compensation provides: The
effective date of an award of increased compensation shall be the
earliest date as of which it is ascertainable that an increase in
disability had occurred, if application is received within one year
from such date." 38 U.S.C.A. 5110(b)(2). The implementing
regulation summarizes the criteria for an effective date of an
award of increased compensation as the earliest date as of which it
is factually ascertainable that an increase in disability had
occurred if claim is received within 1 year from such date
otherwise, date of receipt of claim. 38 C.F.R. 3.400(o)(2).

In the context of section 5110(b)(2), the term "earliest
ascertainable date" means the date on which sufficient evidence
existed to prove that a disability had increased. In Wood v.
Derwinski, 1 Vet. App. 367 (1991), the Court relied on what is now
5110(b)(2) to remand for determination of the date an increased
disability became ascertainable. The Court's instructions to the
Board assumed that "earliest ascertainable date" meant the date
when probative reports were prepared. The effective date should be
the date when sufficient evidence existed to find that the
disability had increased. The Court has held that "evidence in a
claimant's file which demonstrates that an increase in disability
was 'ascertainable' up to one year prior to the claimant's
submission of a 'claim' for VA compensation should be dispositive
on the question of an effective date for any award that
ensues."Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

If an informal claim for TDIU is received, the RO is to send the
applicant a formal claim for benefits. If the formal claim is
received by the RO within one year of the date that it was sent to
the veteran for execution, it is considered filed as of the date of
the informal claim. 38 C.F.R. 3.155 (2002).

The regulations provide that total disability exists when there is
present any impairment of mind or body which is sufficient to
render it impossible for the

25 -

average person to follow a substantially gainful occupation. 38
C.F.R. 3.340(a)(1) (2002).

Where the schedular disability rating is less than 100 percent, a
total disability rating based on individual unemployability may be
assigned if a veteran is rendered unemployable as a result of
service-connected disabilities, provided that certain regulatory
requirements are met. Total disability ratings for compensation may
be assigned where the schedular rating is less than total, when it
is found that the disabled person is unable to secure or follow a
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a result
of two or more disabilities, provided at least one disability is
ratable at 40 percent or more, and there is sufficient additional
service-connected disability to bring the combined rating to 70
percent or more. 38 C.F.R. 4.16(a).

For the above purpose of one 60 percent disability, or one 40
percent disability in combination, the following will be considered
as one disability: (1) Disabilities of one or both upper
extremities, or of one or both lower extremities, including the
bilateral factor, if applicable, (2) disabilities resulting from
common etiology of a single accident, (3) disabilities affecting a
single body system, e.g. orthopedic, digestive, respiratory,
cardiovascular-renal, neuropsychiatric, (4) multiple injuries
incurred in action, or (5) multiple disabilities incurred as a
prisoner of war. Id.

38 C.F.R. 4.16(a) further provides the existence or degree of
nonservice- connected disabilities or previous unemployability
status will be disregarded where the percentages referred to in
this paragraph for the service-connected disabilities are met and
in the judgment of the rating agency such service-connected
disabilities render the veteran unemployable. Further, 38 C.F.R.
4.16(b) states, it is the established policy of VA that all
veterans who are unable to secure and follow a substantially
gainful occupation by reason of service-connected disabilities
shall be rated totally disabled.

Consideration may be given to the veteran's level of education,
special training. and previous work experience in arriving at a
conclusion, but not to the veteran's age or

26 -

impairment caused by nonservice-connected disabilities. 38 C.F.R.
3.341, 4.16, 4.19. A thorough, longitudinal review of all the
evidence is necessary to obtain a full understanding of the case.
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Moreover, the fact
that the veteran is unemployed generally is insufficient to
demonstrate that he is "unemployable" due to service connected
disabilities within the meaning of the pertinent laws and
regulations.

It is provided further that the existence or degree of nonservice-
connected disabilities or previous unemployability status will be
disregarded where the percentages referred to in this paragraph for
the service-connected disability or disabilities are met and in the
judgment of the rating agency such service-connected disabilities
render the veteran unemployable. Marginal employment shall not be
considered substantially gainful employment. 38 C.F.R. 4.16(a)
(2002).

Analysis

An informal claim for TDIU was received on March 13, 1989, and the
formal claim on VA Form 21-8940 was received on June 16, 1989. As
the formal claim was received within one year of the date that it
was sent to the veteran for execution, the claim for TDIU is
considered filed as of March 13, 1989, the date of receipt of the
informal claim. 38 C.F.R. 3.155 (2002).

The evidence shows that the veteran was working full time as a
retail clerk at the time he suffered an on-the-job injury on
December 8, 1986. It was reported that, although suffering previous
flare-ups of his left leg condition, he had been asymptomatic for
18 months prior to the December 8, 1986 incident. The history
reported by the veteran at several medical examinations indicated
that in the performance of his duties working at a check-out stand,
his left leg had been hit on several occasions by grocery carts and
he mentioned these incidents to his supervisors. On December 8,
1986, after a grocery cart rolled over his left foot, he filed a
report of the injury and sought medical attention. He was granted
temporary total disability benefits from December 17, 1986 until
June 30, 1987.

- 27 -

The veteran received a temporary 100 percent rating from March to
May 1988, and was in his treating physician's opinion employable
from May 1988. In March 1988 he underwent a muscle transplant. He
was awarded temporary total disability benefits by VA until the end
of May 1988. In May 1988, Dr. Klein reported that the veteran had
recovered from the procedure and was stable. Under a treatment
plan, Dr. Klein expected that the veteran would return to work as
a grocery checker.

The veteran returned to work at his prior job, for four hours a
day, on June 8, 1988; however, he was unable to continue and
stopped working on July 31, 1988. When evaluated in October 1988,
Dr. Murphy found no evidence of any recurrence of his
osteomyelitis. He noted that although the veteran attempted to
return to his usual and customary work, he was unable to continue.
Dr. Murphy felt that some form of vocational rehabilitation would
be necessary.

Evidence received in connection with the veteran's claim for
worker's compensation during this time similarly shows that, while
he may have needed to change careers, he was not unemployable. The
veteran sought worker's compensation benefits and was evaluated on
several occasions by specialists in the determination of the extent
of his left foot disability, and the extent to which, if any, the
on-the-job injury increased the pre-existing left foot disability.
While several medical doctors concluded that the veteran would not
be able to return to his usual and customary work as a retail
clerk, he was not found unemployable. The veteran was classified as
being able to perform semi-sedentary work and it was recommended
that the veteran receive vocational rehabilitation.

The veteran also applied for SSA benefits. SSA found him to be
unemployable into August 1990, but this was based on his continuing
in employment on his feet, and did not reflect a finding that he
could obtain training and work in a more sedentary position. In
August 1989, Dr. Watson wrote in support of the application for SSA
benefits that the veteran was totally disabled at that time and if
the veteran returned to work on a job that required standing for
any length of time it was likely that there would be a recurrence
of symptoms of chronic osteomyelitis. This statement, however, does
not preclude the veteran working at a job that did not require

28 -

standing for any length of time. While acknowledging that the
veteran was found disabled for purposes of SSA for the period from
December 8, 1986 to August 24, 1990, the Board points out that the
law and regulations governing SSA benefits differ from the law and
regulations pertaining to veterans benefits.

At the time of the veteran's March 1989 claim, he did not meet the
schedular requirements for TDIU and the evidence of record does not
show that extraschedular consideration is warranted. The veteran's
claim was received on March 13, 1989; however, the evidence shows
that in the prior year he was not considered unemployable due to
his left leg disability. In March 1988, he had a myofascial graft
procedure and received temporary total benefits from VA until June
1988. In May 1988, Dr. Klein, who performed the March 1988 surgery,
released the veteran from his care and found that he had recovered
from the procedure, and he expected him to return to work as a
checker. Again, while noting that the veteran's attempt to return
to his previous job was not successful, the evidence does not show
that he was unemployable in another type of position. In October
1988, Dr. Murphy indicated that the veteran would not be able to
return to his usual and customary work as a retail clerk but would
need vocational rehabilitation. In other words, Dr. Murphy assessed
that the veteran, with training, would be able to work at a job
other than retail clerk.

Similarly, in January 1989, in a report prepared for a worker's
compensation claim for benefits, Dr. Murphy evaluated the veteran's
left leg disability as permanent and stationary with the disability
resulting in limitation to semisedentary work.

After the date of receipt of the veteran's claim for TDIU in March
1989, records show that he was considered employable as he was
determined to be capable of semi-sedentary work and eligible for
vocational rehabilitation. Dr. Watson wrote in August 1989 in
connection with his claim for SSA disability benefits that he was
totally disabled for working at that time, and likely would have a
recurrence of symptoms if he worked at a job that required standing
for a long time. However, in the treatment records, Dr. Watson
noted that the veteran was disabled for his usual, customary
occupation, but was eligible for vocational rehabilitation with

29 -

limitations. Dr. Watson also noted that the left foot osteomyelitis
was in remission. In September 1989, Dr. Prorok found no indication
of any deep infection or flare-up of osteomyelitis.

The record shows that after the graft in March 1988, the veteran
did not require any further treatment until he was hospitalized in
October 1989 at Barton Hospital in October 12, 1989, and admitted
the following day to the VAMC in Reno. The history related the
recurrence of osteomyelitis in 1986 and a myofascial graft done in
1988 following which the veteran was on antibiotics for the
following six months. It was noted that the veteran did not require
any further treatment until the October 1989 hospitalization. In
August 1990, Dr. Horowitz recommended that the veteran go back to
an eight hour work day.

While noting that in April 1992, the veteran was hospitalized at
Barton Hospital for treatment of cellulitis, on VA medical
examination in July 1992 the veteran reported that since the March
1988 operation his condition had improved, that it broken down
about once a year and healed fairly quickly. When examined in March
1994, no evidence of drainage from his foot was found.

Medical records concerning the veteran's worker's compensation
claim indicate that he had a limiting disability but not that he
was unable to work. An evaluation prepared in August 1989 by Dr.
Khasigian described the veteran as having a disability resulting in
limitation to semisedentary work. In January 1990, Dr. Davis
thought the veteran was capable of participating in vocational
rehabilitation. Dr. Horowitz, in August 1990, recommended that the
veteran consider employment other than the type of job performed at
the time of injury in December 1986. Although Dr. de Felice
concluded in August 1990 that the veteran was not capable of doing
similar amounts of work as he was prior to the December 1986
injury, there was no discussion or comment that the veteran was
unable to work due to the service-connected left leg disability.

In June 1996, the RO granted service connection for dysthymic
disorder as secondary to the service-connected left foot disorder
based on the diagnosis at the

30 -

VA examination in 1994. A 30 percent rating was assigned effective
February 25, 1991. The RO also granted service connection for left
knee degenerative changes on a secondary basis, rated 10 percent,
effective May 16, 1994. That provided a combined rating of 60
percent from February 25, 1991; his service-connected disabilities
stem from a common etiology and therefore meet the schedular
criteria for TDIU on February 25, 1991. At the hearing, the veteran
also stated that he had been unable to obtain employment although
he had gone on job interviews.

The aforementioned evidence in this case shows that the veteran's
service-connected disabilities combine for a 60 percent disability
rating, meeting the regulatory criteria for TDIU on February 25,
1991. As the veteran's service-connected disabilities stemmed from
a common etiology, he satisfied the percentage standards found at
38 C.F.R. 4.16(a) for a total disability rating, and we must next
determine whether the veteran's service-connected disabilities
actually render him unemployable is of that date. See Gary v.
Brown, 7 Vet. App. 229, 231 (1994) (holding that schedular
requirements for TDIU were met where veteran had a combined rating
of 60 percent for a facial scar, pelvic fracture with arthritis,
and psychiatric disability, all attributable to an in-service
automobile accident).

The Board finds in this case that the veteran first met the
criteria for TDIU on February 25, 1991, the date he met the
schedular criteria for TDIU. Reflecting this increased level of
disability is the April 1991 letter from the veteran's employer,
indicating that the veteran was not working due to a physical
problem, a February 1991 note from Dr. de Felice to the effect that
the veteran had a recurrence of chronic osteomyelitis, and the
November 1994 VA examination report noting limitations of
employment. Additionally, Dr. Boone noted in January 1996 that the
veteran was disabled due to the chronic osteomyelitis and the
chronic ulcer of the left ankle, that the disability was permanent,
and that employment was medically contraindicated. In March 1996,
Dr. Zappone concluded that the veteran was totally disabled for
psychiatric reasons.

Following consideration of all procurable and assembled data, and
affording the veteran the benefit of the doubt, the Board concludes
that February 25, 1991 is the

31 -

appropriate effective date for the award of TDIU in this case. The
veteran had both organic and psychiatric service-connected
conditions which were significantly hindering his ability to obtain
and sustain gainful employment. The cumulative effect of the
veteran's service-connected disabilities precluded him from
securing or following a substantially gainful occupation and
rendered him incapable of performing the physical and mental acts
required by employment. Thus, TDIU is warranted from February 25,
1991. 38 C.F.R. 4.16. As detailed above, prior to that time, he did
not meet the schedular criteria for TDIU and multiple medical
opinions were rendered to the effect that he could not work on his
feet all day but could work eight hours a day in a semisedentary
capacity.

As the evidence tends to show that the veteran was employable prior
to February 25, 1991, this is not a case where he was unemployable
by reason of service- connected disabilities, but failed to meet
the percentage standards for TDIU prior to February 25, 1991. Thus,
extraschedular consideration is not deemed appropriate in this
case. See 38 C.F.R. 4.16(b).

II. Left ankle and foot disability

The veteran is service connected for partial ankylosis, left ankle
with post operative osteomyelitis, left ankle and foot, status post
graft. The Board notes for definitional purposes only that
osteomyelitis is inflammation of a bone caused by a pus- producing
organism. See Dorland's Illustrated Medical Dictionary at 856, 1395
(28th ed. 1994). The record shows that the partial ankylosis of the
left ankle is rated 20 percent disabling, which has been in effect
since April 21, 1976. For post operative osteomyelitis of the left
ankle and foot, status post graft, the veteran was in receipt of 20
percent from May 1, 1985; 100 percent from December 17, 1986, 20
percent from July 1, 1987, 100 percent from March 1, 1988; 20
percent from June 1, 1988; and 10 percent from May 1, 1990.

Disability evaluations are based upon the average impairment of
earning capacity as determined by the application of a schedule for
rating disabilities. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. Part
4 (2001). Separate rating codes identify the

- 32 -

various disabilities. In determining the current level of
impairment, the disability must be considered in the context of the
whole recorded history. 38 C.F.R. 4.2 (2001). Where entitlement to
compensation has already been established, and in increase in the
assigned evaluation is at issue, it is the present level of
disability that is of primary concern. The regulations do not give
past medical reports precedent over current findings. See Francisco
v. Brown, 7 Vet. App. 55, 58 (1994).

A medical evaluation of the level of disability present also
includes consideration of the functional impairment of the
appellant's ability to engage in ordinary activities, including
employment, and the effect of pain, supported by adequate
pathology, and evidenced by pain on movement, on the functional
abilities. 38 C.F.R.  4.10, 4.40, 4.45, (2001). Where there is a
question as to which of two evaluations shall be applied, the
higher evaluation will be assigned if the disability picture more
nearly approximates the criteria required for that rating;
otherwise, the lower rating will be assigned. 38 C.F.R. 4.7 (2001).

The veteran disagreed with a RO decision in November 1992 that
continued a 20 percent disability rating for limitation of motion
of the left ankle and a 10 percent disability rating for
osteomyelitis. In addition to these disabilities of the left lower
extremity, the veteran is service connected for hammertoes of the
left foot, rated 10 percent disabling, effective April 21, 1976.

By rating decision in April 1994 noted that the veteran has service
connected left ankle and foot disabilities, rated 40 percent
disabling. The RO also noted that,10 percent is the maximum
evaluation under the amputation rule. See 38 C.F.R. 4.68, set forth
below. The RO assigned a 20 percent disability evaluation for
osteomyelitis, effective April 24, 1992, the date of
hospitalization for active infection. The RO noted that the
increased evaluation did not change the combined evaluation of 40
percent for the left ankle and foot disability, which is the
maximum evaluation possible under the amputation rule. The RO
continued the 20 percent disability evaluation for limitation of
motion of the left ankle.

33 -

A rating decision in February 1995 included consideration of
increased rating for chronic osteomyelitis of the left ankle and
foot, increased rating for limitation of motion of the left ankle,
and service connection for other disabilities claimed as secondary
to the service-connected left foot disability. The veteran
testified on these issues at a RO hearing in November 1995 that the
osteomyelitis of the left ankle was then-currently active and
draining. He also testified that his left ankle had restricted
limitation of motion with no ankle flexibility. He described
symptoms, treatment, medication and the functional limitation of
the left ankle disability. As detailed elsewhere in this decision,
the RO granted TDIU and the Board has concluded that the
appropriate effective date was May 16, 1994.

The regulations provide a 30 percent rating where the ankle is
ankylosed in plantar flexion between 30 and 40 degrees, or in
dorsiflexion between zero and 10 degrees. A 40 percent rating is
provided where the ankle is ankylosed in plantar flexion at more
than 40 degrees or in dorsiflexion at more than 10 degrees or with
abduction, adduction, inversion, or eversion deformity. 38 C.F.R.
4.71a, Code 5270 (2001).

Moderate limitation of motion of either ankle warrants a 10 percent
rating. A 20 percent rating requires marked limitation of motion.
Code 5271 (2001).

A 10 percent rating is warranted for inactive osteomyelitis,
following repeated episodes, without evidence of active infection
in the past five years. For a 10 percent rating, two or more
episodes are required following the initial infection. A 20 percent
rating requires a discharging sinus or other evidence of active
infection within the past five years. The 20 percent rating is not
assignable following the initial infection of active osteomyelitis
if there was no subsequent reactivation. Established, recurrent
osteomyelitis is required. Code 5000 (2001).

A 30 percent evaluation requires a definite involucrum or
sequestrum, with or without a discharging sinus. A 60 percent
evaluation requires frequent episodes, with constitutional
symptoms. A 100 percent rating should be assigned for
osteomyelitis, acute, subacute, or chronic, of the pelvis,
vertebrae, or extending into major joints, or with multiple
localization or with long history of intractability and

34 -

debility, anemia, amyloid liver changes, or other continuous
constitutional symptoms. 38 C.F.R. 4.71a, Code 5000 (2001).

The Notes to Code 5000 provide that disability ratings of 30
percent or less are to be combined with ratings for other
disabilities, including ankylosis, limited motion, nonunion or
malunion, and shortening, subject to the amputation rule.
Furthermore, the 60 percent rating, as it is based on
constitutional symptoms, is not subject to the amputation rule. A
rating for osteomyelitis will not be applied following cure by
removal or radical resection of the affected bone. It is further
noted that the 20 percent rating for activity within the past five
years is assigned only for established recurrent osteomyelitis. The
20 percent rating, or the 10 percent rating when applicable, is
assigned once only to cover disability at all sites of previously
active infection with a future ending date in the case of the 20
percent rating. Code 5000.

38 C.F.R. 4.68 [the amputation rule] provides:

The combined rating for disabilities of an extremity shall not
exceed the rating for the amputation at the elective level, were
amputation to be performed. For example, the combined evaluations
for disabilities below the knee shall not exceed the 40 percent
evaluation, Diagnostic Code 5165. This 40 percent rating may be
further combined with evaluation for disabilities above the knee
but not to exceed the above the knee amputation elective level.
Painful neuroma of a stump after amputation shall be assigned the
valuation for the elective site of reamputation.

According to VA regulations, 40 percent is the maximum disability
rating for disabilities below the knee. The combined rating for
disabilities of an extremity shall not exceed the rating for
amputation at the elective level, were amputation to be performed.
38 C.F.R. 4.68 (2001). For the lower extremity, amputation below
the knee permitting a prosthesis, or of the forefoot proximal to
the metatarsal bones, warrants a 40 percent disability rating.
Codes 5165 and 5166 (2001). Loss of use

35 -

of a foot also warrants a 40 percent disability rating. 38 C.F.R.
4.71a, Code 5167 (2001). Therefore, the "amputation rule" means
that the combined evaluation for disabilities below the knee shall
not exceed 40 percent. 38 C.F.R. 4.68 (2001).

The veteran has claimed entitlement to an extraschedular
evaluation. In exceptional cases where the schedular evaluation is
found to be inadequate, pursuant to 38 C.F.R. 3.321(b)(1) the Under
Secretary for Benefits may approve an extraschedular evaluation
commensurate with the average earning capacity impairment due
exclusively to the service-connected disability or disabilities.
The governing norm in exceptional cases is a finding that the case
presents such an exceptional or unusual disability picture with
such related factors as marked interference with employment or
frequent periods of hospitalization as to render impractical the
application of the regular schedular standards. This regulation
"does not preclude the Board from considering whether referral to
the appropriate first- line officials is required." Floyd v. Brown,
9 Vet. App. 88, 95 (1996); see also Bagwell v. Brown, 9 Vet. App.
337, 338-39 (1996). As the veteran is in receipt of TDIU from May
16, 1994, the Board will consider the period prior to that date.

When examined by a VA medical examiner in March 1994, the clinical
findings included measurement of both legs which were consistent
and equal, bilaterally. Range of motion was 5 degrees position
motion of the dorsiflexion of the left ankle and 20 degrees in
plantar flexion. Hammertoes were present and obvious. There was no
evidence of drainage from his foot at that time.

The medical evidence does not show that the appellant has
shortening of the left lower extremity related to his
osteomyelitis. There are repeated findings of equal leg lengths.
Thus, assignment of a compensable rating pursuant to Code 5275,
which refers to shortening of the bones of the lower extremity, is
not warranted. 38 C.F.R. 4.71a, Code 5275 (2001). A separate rating
under this code would also be combined with the other ratings and
subject to the amputation rule. However, as the evidence does not
show shortening of the left lower extremity, the evidence does not
show the presence of additional disability to support an
extraschedular rating.

36 -

Under Code 5000, a 30 percent rating is warranted with definite
involucrum or sequestrum, with or without discharging sinus. 38
C.F.R. 4.71a. In this case, however, the record is devoid of any
medical finding of involucrum or sequestrum, with or without
discharging sinus. Hence, there is no support for the appellant's
contention that he has symptoms warranting a rating in excess of 20
percent for osteomyelitis of the left foot and ankle.

Although the amputation rule is applicable in this case, the Board
is aware that according to the notes following Code 5000, that the
60 percent rating, as it is based on constitutional symptoms, is
not subject to the amputation rule. The Court in Smallwood v.
Brown, 10 Vet. App. 93 (1997) held that pursuant to 38 C.F.R.
4.71a, Code 5000, both 60 percent and 100 percent disability
ratings require "constitutional symptoms." The record is negative
for medical support for the appellant's contention that he has
constitutional symptoms. The evidence does not show that he has
such constitutional symptoms as episodes of fever, chills, nausea
and vomiting. Thus, the appellant is not entitled to an increased
schedular rating for his service-connected osteomyelitis.

But perhaps Smallwood is not entirely on point, as it did involve
osteomyelitis involving a major joint. The Board acknowledges the
veteran's contention that because his osteomyelitis extends into
the ankle, a major joint, a rating of 100 percent is warranted.
This is a matter of regulatory interpretation, and the veteran's
position is not without merit, since the criteria for a rating of
100 percent under Code 5000 include "or extending into major
joints," with no exceptions or provisos. The ankle is a major joint
for VA rating purposes. However, the Board notes that the note to
Code 5000 states that the amputation rule does not apply to the
criteria for a rating for 60 percent because it is based on
constitutional symptoms. By negative implication, then, the
amputation rule does apply where constitutional symptoms are not
involved. Therefore, the provision in the criteria for a 100
percent for osteomyelitis is subject to the amputation rule to the
extent it does not involve constitutional symptoms, to include the
provision regarding extension of osteomyelitis into major joints.
The Board finds that the amputation rule applies under the facts of
this case, where the osteomyelitis has extended into a major joint

37 -

but does not involve constitutional symptoms. No matter what the
analysis, the rating for the veteran's left foot and ankle cannot
exceed 40 percent. As it is currently rated as 40 percent disabled,
the maximum extent allowed under the amputation rule, the most
precise allocation of ratings or analysis in reaching this 40
percent rating would be a moot exercise.

The facts of this case do not reveal such exceptional circumstances
where the schedular.evaluations are found to be inadequate and
consideration of 38 C.F.R. 3.321(b)(1) is warranted. In November
1988, Dr. Murphy noted that the veteran's sedimentation rate was
satisfactory, he was not on antibiotics, and had expressed no fever
or chills. Leg lengths were equal. He found no evidence of any
recurrence of osteomyelitis. In February 1989, Dr. Watson found no
recurrence of chronic osteomyelitis and found continued mild to
moderate arthralgia of the left foot.

The following evidence is typical of the level of disability of the
veteran's left lower extremity prior to March 1994, demonstrating
a relatively unremarkable disability picture and intermittent but
not frequent periods of hospitalization over time:

In August 1989, Dr. Watson found X-ray evidence of solid
spontaneous arthrodesis of the talonavicular joint, the
calcaneocuboid joint and the subtalar joint. Also noted was marked
degenerative joint disease changes. Dr. Watson's impression was
that the graft was serving well, and there was no deep infection or
flare-up of the osteomyelitis.

In October 1989, the veteran was hospitalized for antibiotic
treatment for cellulitis; a bone scan was negative. After treatment
for four days, he was discharged with no apparent swelling in the
left foot, and erythema had decreased significantly and was present
only when he was standing. The veteran had a small amount of pain
with palpation of the left lateral aspect of the foot.

The veteran was hospitalized in April 1992 for antibiotic treatment
for cellulitis. At the July 1992 VA medical examination, clinical
findings show that there was a large swollen area on the lateral
aspect of the entire left foot and ankle joint area covered

38 -

by a skin graft. There was no redness but there was generalized
tenderness and the tenderness was deep in the bony area. The
veteran's left ankle joint had no dorsiflexion and came to zero
degrees; there was 20 degrees of plantar flexion in the left ankle
joint. There was no inversion or eversion of the left ankle joint.
There were calluses over the head of the metatarsal three on the
plantar aspect and the medial and lateral over the metatarsal heads
of one and five.

While noting that in April 1992, the veteran was hospitalized at
Barton Hospital for treatment of cellulitis, at the VA medical
examination in July 1992 the veteran reported that since the
operation in March 1988 his condition had improved, that it broke
down about once a year and healed fairly quickly. When examined in
March 1994, the condition appears to have stabilized, as there was
no evidence of drainage found as to his foot.

The Board concludes that this case does not present an exceptional
or unusual disability picture, with such related factors as
frequent hospitalizations or marked interference with employment,
as to render impractical the application of regular schedular
standards. An extraschedular rating is thus not in order. While
acknowledging that the left ankle and foot disability had an effect
on his employment, the evidence shows that he was restricted for
employment that required standing for a long time, but was
considered able to perform semisedentary work. It has necessitated
intermittent, but not frequent, periods of hospitalization, nor
does the record show any other unusual or exceptional disability
factor indicating that the resulting average industrial impairment
is in excess of that contemplated by the assigned schedular rating
of 40 percent. Consistent with later medical opinion of record, the
veteran has been rated as fully disabled as a result of all of his
service connected disabilities for over eight years, since May
1994. The evidence tends to show that this was a result of an
accumulation and combination of psychiatric, foot and ankle, and
other physical disabilities, not merely as a result of the left
lower extremity disability. The symptoms of his left foot and ankle
are fully contemplated by the rating criteria and are not unusual
or exceptional as contrasted with the rating criteria. The Board
acknowledges the medical opinion stating that the veteran has
become unemployable as a result of his foot and ankle disability.

39 -

However, the Board is mindful that the disability is rated the same
as though the veteran's left leg were amputated below the knee,
even though there is no medical indication that he would be as well
or better off if the ankle and foot were amputated, he still has
limited functional use of the foot and ankle, and the symptoms of
the disability, to include intermittent discharging sinus and
evidence of active infection, are fully contemplated by the rating
schedule. Viewed in this context, the Board concludes that referral
to the Under Secretary for Benefits for consideration of an
extraschedular rating is unwarranted.

ORDER

An effective date of February 25, 1991, but no earlier, for TDIU
benefits is granted, subject to the laws and regulations governing
the payment of monetary benefits.

A disability rating in excess of 40 percent for partial ankylosis,
left ankle with post operative osteomyelitis, left ankle and foot,
status post graft, is denied.

J.F. GOUGH
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
State; Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed

40 -

on or after November 18, 1988" is no longer required to appeal to
the Court. (2) You are no longer required to file a copy of your
Notice of Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 41 -



